PER curiam:
He aquí el dilema: la aplicación correcta de la ley o la norma jurídica no es suficiente para ejercer correc-tamente la función judicial. Los es-tilos de trabajo, de comunicación y el comportamiento del juez en y fuera del tribunal son igualmente importantes para la imagen y el lo-gro de la justicia. Uno de los ele-mentos que posiblemente más con-tribuye a elevar o erosionar el respeto, el prestigio y la estimación por nuestra judicatura es la forma en que los jueces se comportan en el Salón de Sesiones.
—L. Rivera Román y C. López Cintrón, El temperamento y la función judicial, 1 Rev. Ley y Foro 4 (2009)
*330I — I
En esta ocasión, tenemos la encomienda de evaluar el comportamiento de la exjuez Wilda Rodríguez Plaza, a quien se le imputaron infracciones a los Cánones de Etica Judicial. Estas imputaciones tienen su génesis en dos pro-cesos disciplinarios distintos, AD-2007-1 y AD-2009-2. En específico, a la entonces jueza se le atribuyeron transgresiones a los Cánones 4, 8, 9,13, 14 y 33 de Etica Judicial, 4 L.P.R.A. Ap. IV-B.
Durante la tramitación del proceso disciplinario, la Leda. Wilma Rodríguez Plaza renunció a su cargo de jueza superior efectivo el 31 de diciembre de 2010. Así pues, el asunto que tenemos ante nuestra consideración es auscul-tar si las actuaciones de la licenciada Rodríguez Plaza en el desempeño de su cargo como juez, engendraron violacio-nes a los cánones del Código de Etica Profesional. En aras de preservar la fluidez en el análisis, narraremos por sepa-rado los hechos de los dos procesos disciplinarios.
r — i l — l
A. El 10 de febrero de 2006, el entonces Gobernador de Puerto Rico, Hon. Aníbal Acevedo Vilá, designó a la licen-ciada Rodríguez Plaza para ocupar el cargo de juez superior. El Senado de Puerto Rico confirmó su nombra-miento el 26 de abril de 2006 y la licenciada Rodríguez Plaza juramentó el 31 de mayo de 2006. Antes de asumir el cargo, la exjuez Rodríguez Plaza laboró por espacio de die-cisiete años en el bufete Goldman, Antonetti & Córdova, P.S.C., donde ocupó la posición de socia. Durante su esta-día en el bufete, se especializó en la práctica del derecho civil, corporativo, bancario, quiebras y ejecuciones de hipoteca.
Luego de completar el adiestramiento en la Academia *331Judicial, fue asignada al Tribunal de Primera Instancia, Sala de Aguadilla, el 18 de julio de 2006. Allí la recibió la juez administradora, Hon. Miriam Santiago Guzmán. Esta le informó que tendría a su cargo una sala en que se aten-derían casos de tránsito, delitos menos graves, vistas de causa probable para el arresto en alzada e impugnación de confiscaciones. Aunque se asignó en propiedad al Tribunal de Aguadilla, la querellada Rodríguez Plaza tenía que tras-ladarse los miércoles al Tribunal Municipal de Isabela para atender ciertos casos.
Por motivo de actuaciones y comentarios de la quere-llada Rodríguez Plaza, el capitán de la Policía, Miguel Ro-sado Carrero, redactó una carta que remitió a la juez ad-ministradora Santiago Guzmán. En esta misiva narró una situación incómoda que ocurrió en la sala que presidía la querellada Rodríguez Plaza. En esa ocasión, esta se encon-traba en la Sala de Isabela ante un salón repleto de perso-nas y atendía casos relacionados a la Ley de Tránsito. El agente Velázquez Webb se dirigió hacia los bancos designa-dos para los policías y allí se encontró con la agente Isabel Valle, a quien saludó con un toque de mejillas. Al observar el incidente, la juez Rodríguez Plaza los señaló y en voz alta les ordenó que pasaran al estrado. Al llegar al estrado, ambos agentes recibieron una reprimenda por parte de la juez Rodríguez Plaza, quien les dijo que no podía permitir esa conducta impropia en su sala, pues constituía una falta de respeto. Añadió que eso no se debía hacer en un tribunal sino en una plaza pública.
Cuando la juez Rodríguez Plaza culminó de hablar, la agente Valle le intentó explicar que solo se trataba de un saludo. Acto seguido, la juez ordenó a la agente Valle que se callara. El agente Velázquez Webb pidió disculpas e in-dicó que no fue su intención faltarle el respeto al tribunal. Según este último, nunca en sus más de veinticinco años en la Policía de Puerto Rico había tenido una situación de esa naturaleza.
*332Luego del incidente de los agentes Valle y Velázquez Webb, hubo otro relacionado con el agente Esaút Ruiz. En esa ocasión se llamó el caso del agente Ruiz pero este no se encontraba presente en el tribunal. Sin reparos, la juez Rodríguez Plaza emitió una orden de arresto en su contra y fijó una fianza de $5,000 sin derecho a prestar el 10%. Acto seguido, expresó sonriéndose y mirando hacia el banco de los policías: “Recuerden que Guerrero está bien cerca.” Al-gunos policías interpretaron ese comentario como una amenaza de que si ellos no comparecían a sala, la quere-llada Rodríguez Plaza tendría la opción de enviarlos a la cárcel ubicada en el barrio Guerrero de Aguadilla y fijarles fianza sin derecho al 10%. Agraciadamente, el agente Ruiz compareció al tribunal, se excusó por su tardanza y la juez querellada dejó sin efecto la orden de arresto.
En otro incidente, la juez querellada llevó a su perro de la raza “cocker spaniel” a la sala de tribunal en Isabela, porque el animal se encontraba enfermo. El perro se man-tuvo todo el tiempo en el despacho de la jueza querellada. Esta advirtió a los funcionarios del tribunal que no tocaran al perro porque podía morder. Afortunadamente, no hubo incidentes ese día. Mientras el tribunal se encontraba en sesión, la juez Rodríguez Plaza manifestó a los presentes que llevó su perro al tribunal porque estaba enfermo. De igual forma, expresó que tendría que suspender el calenda-rio de la tarde porque tenía que llevar el perro al veterinario. No obstante, la querellada atendió los casos de la tarde.
En otra ocasión, la juez administradora recibió una queja del Ledo. José Trabal Cuevas en torno a una situa-ción que surgió en sala el 13 de septiembre de 2006. Ese día, se celebró una vista en su fondo en el caso Pueblo de Puerto Rico v. Zuleni González Rodríguez, ALTR-2006-0813. Durante la vista, surgió un incidente en el que la juez Rodríguez Plaza le solicitó al licenciado Trabal Cuevas que no subiera el tono de su voz. El abogado contestó que ese era su tono de voz. En ese momento el ambiente en la *333sala era sumamente tenso. Con posterioridad, el abogado le explicó a la querellada que era sordo del oído derecho. Además, le indicó que tenía un derecho constitucional a su privacidad y que no tenía que divulgar información personal. La querellada Rodríguez Plaza contestó que ella no le obligó a divulgar esa información y solo le dijo que bajara la voz.
El 27 de septiembre de 2006 hubo otro incidente entre el licenciado Trabal Cuevas y la juez Rodríguez Plaza mien-tras se veía el caso Pueblo de Puerto Rico v. Juan J. Juarbe Barreto, A1TR-2006-000275 y A1TR-2006-000276. El juicio en su fondo estaba señalado para las 2:00 p.m. y cuando se llamó el caso a las 2:05 p.m. el letrado no estaba presente. A raíz de esto, la querellada le asignó un turno posterior y declaró que si el abogado llegaba después de las 2:30 p.m. le impondría una sanción de $25 por su tardanza, y que cada media hora adicional le añadiría otra sanción. Mani-festó, además, que el licenciado conocía cual era la norma del tribunal con relación a las tardanzas.
El licenciado Trabal Cuevas se presentó a las 2:15 p.m. a la sala de la querellada Rodríguez Plaza. En ese mo-mento ésta dialogaba con otro abogado y, al ver al licen-ciado Trabal Cuevas, le dijo, fuera del registro, que su caso se había llamado y que próximamente lo atendería. En ese instante, el letrado Trabal Cuevas, molesto, le reclamó que cómo era posible que su caso hubiese sido llamado si no se podían atender dos casos a la vez. A eso, la juez replicó que el licenciado Trabal Cuevas no entendía el procedimiento que ella seguía en su sala, donde escalonaba los casos para ver los que estuvieran preparados. Acto seguido, el licen-ciado Trabal Cuevas le expresó a la juez que él conocía el proceso y que, además, merecía respeto. Indicó, de igual forma, que la querellada Rodríguez Plaza menospreciaba su capacidad y eso lo hacía sentir muy mal. Finalmente, el licenciado Trabal Cuevas solicitó y obtuvo otro turno posterior. Luego, el abogado solicitó la inhibición de la juez *334Rodríguez Plaza. Entonces, la querellada refirió el asunto a la juez administradora.
Otro incidente que provocó la presentación de una de las quejas que dio origen a este proceso disciplinario fue el ocurrido con la Srta. Ashley González Fuentes. El 4 de diciembre de 2006 se celebraba una vista ante la querellada Rodríguez Plaza. En ese momento, esta tomaba café en el estrado. Cuando el alguacil de sala llamó un caso, se escu-chó un bostezo fuerte que provenía de la parte posterior del salón. A renglón seguido, la juez querellada le dio instruc-ciones al alguacil de sala para que hablara con la persona que había bostezado. Cuando el alguacil se acercó a la se-ñorita González Fuentes, esta se molestó e hizo un comentario. La juez Rodríguez Plaza la mandó a callar y la señorita González Fuentes le replicó. Al final, la juez or-denó al alguacil que sacara a la joven y a su acompañante. Después que la señorita González Fuentes fue removida de la sala, fue llorando a la oficina de la jueza administradora Santiago Guzmán para contarle lo ocurrido y, de paso, pre-sentó una queja contra la juez Rodríguez Plaza. Posterior-mente, la juez querellada se inhibió del caso que se iba a ver ante ella y en el cual la señorita González Fuentes era la imputada.
Por otro lado, el 27 de diciembre de 2006 ocurrió otro incidente inusual con la querellada. Mientras se encon-traba en la sala de Isabela, la juez Rodríguez Plaza ofreció entremeses a los presentes. Los entremeses estaban colo-cados en la mesa del área de los fiscales. Al pasar el algua-cil Carlos Rivera López y verlos, la querellada le indicó que había piscolabis para el público, abogados y fiscales, pero que él no podía comer porque estaba “muy gordito”. Tiempo después, el alguacil Rivera López manifestó que se sintió incómodo por la situación.
Al día siguiente, ocurrió otro suceso inusitado en la sala de Aguadilla. La querellada manifestó que era el Día de los Inocentes y que había traído entremeses y refrigerios a los *335presentes. Mientras la exjuez atendía los casos, comía en el estrado. Cuando el Ledo. David Villanueva Matías llegó al salón de sesiones, le pareció raro lo que observaba, por lo que preguntó la razón de los entremeses. Le informaron que la fiesta era por ser el Día de los Inocentes. Cuando el abogado se acercó al podio mencionó que era el día de su cumpleaños. En ese momento, la querellada Rodríguez Plaza instruyó a su secretaria que apagara el registro para cantarle cumpleaños al letrado. Una vez fuera del registro, todas las personas en sala, unas cincuenta, le cantaron cumpleaños al abogado.
B. Con posterioridad a los hechos narrados, la Oficina de Administración de los Tribunales (OAT) trasladó a la querellada a la Región Judicial de Fajardo. Durante su es-tadía en esa región, la OAT recibió tres quejas juramenta-das que presentaron el Sr. Jaime Barreto Camacho, el al-guacil Ornar Vázquez Cordero y el Ledo. Ricardo M. Prieto García.
El señor Barreto Camacho trabajó como secretario jurí-dico de la querellada desde el 16 de marzo de 2007 hasta el 16 de septiembre de 2008. Durante las vistas celebradas, el señor Barreto Camacho testificó que el transcurso del día de trabajo siempre dependía del estado de ánimo en que llegara la juez. Manifestó, además, que la juez Rodríguez Plaza le hizo varios comentarios ofensivos, tales como que lo “quería restrellar contra la pared” y “que estaba gordo como un lechón”. Querella, pág. 4. Añadió que en la oficina debía mantenerse silencio absoluto porque a la juez le mo-lestaban los ruidos y las interrupciones. Según alegó el se-ñor Barreto Camacho, si otros compañeros del tribunal iban a la oficina, este tenía que comunicarles por señas que se retiraran.
Durante la segunda semana de trabajo del señor Ba-rreto Camacho, la querellada le solicitó que verificara si estaba matriculada en un seminario y la hora cuando este *336se llevaría a cabo. Debido a que el señor Barreto Camacho cometió un error y le informó la hora incorrecta, la juez Rodríguez Plaza le indicó que su trabajo era “chapuceado” y que iba a evaluar si él continuaría siendo su secretario jurídico. Además, le advirtió que hablaría del asunto con el juez administrador del Tribunal de Fajardo.
En otro asunto, en el Centro Judicial de Fajardo se im-partieron instrucciones para que los secretarios jurídicos no entraran al salón de sesiones ni fueran a la Secretaría a buscar expedientes. Por el contrario, se debía seguir el pro-cedimiento formal establecido para ello. No obstante, la querellada Rodríguez Plaza le requería a su secretario que entrara a sala para darle mensajes, ya fuese sobre llama-das telefónicas que estuviera esperando o para notificarle otros asuntos. Por otro lado, también obligaba al señor Ro-dríguez Barreto a entrar a la Secretaría del tribunal a bus-car expedientes aunque no tenía autorización formal para ello. A pesar de las directrices existentes, la querellada Ro-dríguez Plaza justificaba su proceder fundamentándose en que ella era la juez que presidía la sala y podía disponer lo que podía hacerse allí.
En ocasiones, el señor Barreto Camacho realizó tareas que no formaban parte de sus funciones como secretario jurídico, ya fuera porque la juez se lo ordenaba o porque él lo quería hacer. Entre estas, realizó depósitos en la cuenta de banco de la querellada Rodríguez Plaza, gestionó los preparativos de su boda (todo lo relacionado con el alquiler de mesas y sillas, música y comida) y empujó su vehículo en dos ocasiones porque se le había dañado. Además, en varias ocasiones, el señor Barreto Camacho redactó en su oficina, a solicitud de la querellada, cartas personales diri-gidas a diversas entidades para ser suscritas por ella o por su esposo, el Sr. Rafael Layer Rosario. Entre los destinata-rios de estas cartas, cabe mencionar los siguientes: Banco Santander de Puerto Rico, Autoridad de Energía Eléctrica, AT & T, AAA Almacenes y la Administración de Sustento de Menores (ASUME).
*337En otro incidente, la Sra. Ileana Ramos, amiga del se-ñor Barreto Camacho, fue a preguntarle sobre el estado de salud de su abuela. El señor Barreto Camacho le relató que su abuela había sido diagnosticada con una condición co-nocida como “culebrilla”. Cuando la querellada Rodríguez Plaza escuchó de lo que se trataba, le dijo a su secretario que se fuera de la oficina, que eso le había dado a ella y que era contagioso. Como la condición de su abuela se complicó, el señor Barreto Camacho contrató a otra persona para que se hiciera cargo de llevarla a sus citas médicas y estu-viera pendiente de darle seguimiento a su tratamiento. En una ocasión, la persona que cuidaba a su abuela llamó al señor Barreto Camacho a su teléfono móvil para infor-marle sobre la condición de salud de su abuela y cuando la juez lo vio hablando por celular, le llamó la atención y le dijo que entrara a su oficina. Allí lo regañó fuertemente por lo ocurrido.
Cansado de que se le regañara constantemente, el señor Barreto Camacho renunció a su cargo mediante carta de 16 de septiembre de 2006. Tras presentar su renuncia, le explicó a la juez administradora Cartagena Colón las razo-nes que lo llevaron a tomar esa decisión. Posteriormente, el señor Barreto Camacho presentó una queja contra la juez Rodríguez Plaza por los incidentes descritos.
Por otra parte, el alguacil Vázquez Cordero testificó que se le hacía difícil trabajar en la sala de la querellada Ro-dríguez Plaza porque se sentía nervioso, hostigado e in-tranquilo por la forma en que ésta se comportaba y trataba a las personas. Explicó que la juez le llamaba la atención en cualquier momento si sucedía algo contrario a sus ins-trucciones sobre la manera en que debía manejarse la sala.
El 29 de agosto de 2008, el alguacil Vázquez Cordero estuvo asignado a la sala que presidía la juez Rodríguez Plaza. Después de que se terminaron de atender los casos, el alguacil tuvo una duda con relación a un auto de prisión. El alguacil fue a la oficina de la querellada Rodríguez *338Plaza para auscultar si procedía el auto de prisión aunque la persona imputada fue referida a la Oficina de Servicios con Antelación al Juicio (OSAJ). Mientras el alguacil con-versaba con el secretario Barreto Camacho, la querellada Rodríguez Plaza le gritó desde su oficina, y le requirió que entrara y le explicara lo sucedido. Cuando el alguacil le explicó su duda, la juez Rodríguez Plaza comenzó a recri-minarle, diciéndole que él tenía que conocer lo que sucedió y que para eso él estaba allí. El alguacil intentó explicarle, pero la juez volvió a interrumpirlo. Le dijo que no estaba prestando atención. En ningún momento le dio la oportu-nidad al alguacil para que explicara lo ocurrido.
Otro día, debido a la cantidad de casos asignados que tenía la querellada Rodríguez Plaza, la sala contaba con dos alguaciles. Hubo un momento en el que la juez Rodrí-guez Plaza, desde el estrado, en voz alta, le llamó la aten-ción al alguacil Vázquez Cordero. Le indicó que no podía permanecer sentado ya que tenía que ayudar al otro alguacil. Sin embargo, la razón por la cual el alguacil Váz-quez Cordero se encontraba sentado era porque estaba pre-parando las comparecencias y citaciones. Por las situacio-nes narradas, el alguacil Vázquez Cordero presentó una queja contra la juez el 4 de septiembre de 2008.
Mediante carta de 10 de octubre de 2008 dirigida a la juez administradora del Tribunal de Fajardo, el Ledo. Ricardo Prieto García presentó una queja formal contra la juez Rodríguez Plaza. En la queja, el abogado dio a conocer su preocupación por el desempeño de la juez Rodríguez Plaza y porque había notado animosidad hacia sus clientes y él. Expresó, además, que había percibido un ambiente tenso y hostil, que se caracterizaba por un trato brusco y cortante de la juez hacia abogados, funcionarios del tribunal, policías y el público en general. Antes de presentar su queja, el licenciado Prieto García tuvo varios incidentes con la querellada Rodríguez Plaza. Es decir, existía cierta animosidad entre ambos. El licenciado Prieto García tenía *339una práctica voluminosa y asumía la representación legal de varios casos en Fajardo y pueblos limítrofes. Eso cau-saba que, cuando sus casos eran llamados en el salón de sesiones, había que concederle turnos posteriores, porque se encontraba atendiendo casos en otras salas de la región judicial. Esta práctica alteraba constantemente el calenda-rio del tribunal. La situación le molestaba a la juez quere-llada porque la ausencia del licenciado Prieto García retra-saba el ritmo en que ella atendía sus casos.
En una ocasión, la Sra. Lupe Torres Arzola, cliente del licenciado Prieto García, tenía un caso asignado en el salón de sesiones de la juez querellada. Había una vista seña-lada para las 11:00 a.m. El caso fue llamado antes de la hora señalada y tanto el licenciado Prieto García como su cliente no estaban presentes. Tampoco estaban presenten los testigos del Ministerio Público. Luego de hacer un re-sumen del expediente, la querellada Rodríguez Plaza emi-tió una orden de arresto contra la señora Torres Arzola, con una fianza de $500 sin derecho al 10%. Además, emitió una orden de mostrar causa contra varios testigos del Ministe-rio Público. Cuando el licenciado Prieto García se enteró de la orden, le solicitó que reconsiderara su decisión, porque el caso se llamó antes de la hora señalada. La juez Rodrí-guez Plaza se reafirmó en su determinación y decretó un receso antes de lo indicado. Luego, delegó en el alguacil de sala la tarea de identificar una fecha hábil para las partes y señalar los casos, aunque ello correspondía a las funcio-nes judiciales de la entonces juez.
En otro caso, el licenciado Prieto García representaba a la Sra. Kirsy Gutiérrez en una vista de Regla 6 en alzada, por infracción de Ley Núm. 54 de 15 de agosto de 1989, Ley para la Prevención e Intervención con la Violencia Domés-tica, 8 L.P.R.A. see. 601 et seq. En esa ocasión, aunque la señora Gutiérrez no había sido citada, se ordenó su arresto. Sin embargo, el licenciado Prieto García presenció ocasiones en las que la querellada ordenaba que la persona fuese citada y no arrestada.
*340El 6 de mayo de 2008, el licenciado Prieto García pre-sentó una “Moción de inhibición”, juramentada, en el caso Diadel J. Márquez v. E.L.A., NSCI2002-014 y otros, que estaba ante la consideración de la juez Rodríguez Plaza. El abogado fundamentó la moción en que la querellada Rodrí-guez Plaza estaba parcializada. Esa moción fue declarada “no ha lugar” tanto por la juez administradora Cartagena Colón como por el Tribunal de Apelaciones. Posterior-mente, el licenciado Prieto García presentó una segunda “Moción solicitando la inhibición a tenor con la Regla 63.1 y 63.2 de Procedimiento Civil”, en el mismo caso. En esa ocasión, fundamentó su solicitud en que presentó una queja en la OAT contra la juez Rodríguez Plaza. Esta se-gunda solicitud sí fue declarada “con lugar”. En una oca-sión posterior, y a pesar de la orden de inhibición, el licen-ciado Prieto García volvió a litigar otro caso ante la querellada y en éste la juez Rodríguez Plaza le resolvió a favor de su cliente.
Otro evento es el que ocurrió entre la jueza Rodríguez Plaza y el fiscal Luis Marrero Avilés. La jueza le impuso al fiscal Marrero Avilés una sanción de $100 a favor del acu-sado por no cumplir con la Regla 95 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sobre el descubrimiento de prueba a favor del acusado. Luego, se celebró una vista en el caso y la juez Rodríguez Plaza le llamó la atención al fiscal Marrero Avilés por no haber pagado la sanción. Ade-más, le expresó al fiscal que él tenía que pagarle los $100 al acusado. El fiscal le explicó que ello no procedía en ar-monía con las Reglas de Procedimiento Criminal. No obs-tante, la juez querellada continuó requiriéndole el pago al acusado. A su vez, el acusado, en corte abierta, le requería al fiscal que le pagara los $100, diciéndole “señor, deme mis chavos”. La jueza querellada le repetía al fiscal que estaba al borde de un desacato, mientras que todas las personas presentes en la sala se reían. Molesto, el fiscal Marrero Avilés manifestó que lo arrestaran y extendió las *341manos al alguacil. Finalmente, la juez Rodríguez Plaza ex-presó que no arrestaría al fiscal Marrero Avilés pero que sí emitiría una resolución, lo que nunca hizo.
III
La Regla 33 de Disciplina Judicial, en lo pertinente, establece:

Regla 33. Efecto de renuncia o expiración del término de nom-bramiento

(a) La renuncia o la expiración del término del nombra-miento de la jueza o del juez querellado no impedirá que con-tinúe el procedimiento disciplinario en su contra al amparo de este reglamento. La Comisión determinará si la conducta amerita la recomendación de imponerle a la jueza o al juez querellado medidas disciplinarias por violación al Código de Etica Profesional. 4 L.P.R.A. Ap. XV-B.
Es decir, “la renuncia de un miembro de la Judicatura o el vencimiento de su término no impide la continuación de un procedimiento disciplinario en su contra, siempre que la alegada conducta impropia pueda dar lugar a su des-aforo o suspensión del ejercicio de la abogacía”. In re Santiago Rodríguez, 160 D.P.R. 245, 253 (2003).
Recientemente resolvimos en In re Ríos Ríos, 175 D.P.R. 57 (2008), que los abogados tienen un interés propietario en el ejercicio de la profesión legal. Por consiguiente, los abogados son acreedores de las garantías que ofrece la vertiente procesal del debido proceso de ley en aquellos procedimientos disciplinarios en que esté en juego su título. In re Ruffalo, 390 U.S. 544, 550 (1968).
No obstante, es necesario tener presente cuál es el pro-ceso debido. En específico, en Rivera Rodríguez & Co. v. Lee Stowell, etc., 133 D.P.R. 881, 887—888 (1993), mencio-namos que mediante “el debido proceso de ley procesal se le impone al Estado la obligación de garantizar que la inter-*342ferencia con los intereses de libertad y propiedad del indi-viduo se haga a través de un procedimiento que sea justo y equitativo”. (Énfasis en el original.) Es decir, el debido pro-ceso de ley, en su vertiente procesal, es pragmático y “ ‘debe ser fundamentalmente justo al individuo en la resolución de los hechos y derechos que sirven de base para aquellas acciones gubernamentales que le privan de su vida, liber-tad o propiedad’ ”. (Énfasis suplido.) Rivera Santiago v. Srio. de Hacienda, 119 D.P.R. 265, 274 (1987).
Por otro lado, en In re Pérez Riveiro, 180 D.P.R. 193, 200 (2010), resolvimos que en la vertiente procesal del debido proceso de ley, que hay que conferirle a los abogados en el proceso disciplinario, “se satisface siempre que se le provea al abogado querellado la oportunidad de responder y defenderse de los cargos imputados y notificados, así como de las teorías en las que se basen”. Así, concluimos que
... la práctica de enmendar tácitamente la querella, a base de la prueba presentada, para sancionar a un abogado por viola-ciones al Código de Ética Profesional que no fueron imputadas en la querella es incompatible con la naturaleza de los proce-dimientos disciplinarios de los abogados y viola el debido pro-ceso de ley. íd.
Sin embargo, la norma que pautamos en Pérez Riveiro, supra, no es rígida ni inflexible. Por esto, en In re Martínez Almodóvar, 180 D.P.R. 805, 825-826 (2011), mencionamos que
...a modo de excepción, en las instancias en donde el expe-diente ante la consideración del Tribunal refleje que, en cuanto a la conducta impropia adicional, se le han salvaguar-dado al querellado todas las garantías que emanan del debido proceso de ley, el Tribunal podrá —si lo estima apropiado— evaluar y atender esa conducta adicional en el mismo procedi-miento disciplinario, sin necesidad de referirla al procurador general. Sólo así protegeremos efectivamente las garantías constitucionales del abogado querellado y no se menoscabará *343su oportunidad de preparar adecuadamente su defensa ni se le impedirá velar por su sustento.
En el caso ante nuestra consideración, no se enmienda la querella para añadir hechos que no se encontraban en la querella formal presentada por la Oficina de la Adminis-tración de Tribunales. Sencillamente analizamos la con-ducta exhibida por la licenciada Rodríguez Plaza al am-paro del Código de Etica Profesional y no del Código de Etica Judicial, porque ella renunció a su cargo como juez antes de que interviniéramos. Además, la querellada Ro-dríguez Plaza tuvo amplia oportunidad de presentar prueba y refutar la que presentó la Oficina de Administra-ción de los Tribunales en ambos procedimientos disciplinarios. En palabras del Tribunal Supremo federal, nuestra actuación de disciplinar a la licenciada Rodríguez Plaza al amparo del Código de Etica Profesional no consti-tuye una “trampa” para enmendar la querella sin previo aviso al abogado. Por eso se permite. Véase Zauderer v. Office of Disc. Counsel, 471 U.S. 626, 655 esc. 18 (1985), citando a In re Ruffalo, supra, pág. 551 esc. 4.
IV
En In re Liceaga, 82 D.P.R. 252 (1961), desaforamos per-manentemente a un abogado, porque en su desempeño como juez sentenció e impuso multas y costas a varias per-sonas en el momento en vistas para determinación de causa probable sin haber sido presentada denuncia alguna. Determinamos que el juez se apropió ilegalmente de la cantidad de $577.25. Al así proceder, señalamos que la conducta del entonces juez José Antonio Liceaga “tiende a desacreditar el concepto del público de la justicia y a menospreciar las condiciones morales que debe reunir todo abogado”. íd., pág. 259.
Como se puede apreciar, el estándar que usamos para medir la actuación del juez Liceaga es muy similar a la *344apariencia de conducta impropia que esboza el Canon 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. De igual modo disciplinamos a la Leda. Elba Santiago Rodríguez por discriminar por razón de género contra las mujeres víctimas de violencia doméstica que acudían a su sala a buscar órdenes de protección. In re Santiago Rodríguez, supra. En específico, utilizamos el Canon 38 del Código de Ética Profesional y no los Cánones de Ética Judicial para disciplinar a la licenciada Santiago Rodríguez, debido a que ésta había renunciado a su cargo como juez. En aquel entonces determinamos que “las expresiones discriminato-rias de la licenciada Santiago Rodríguez hacia las mujeres víctimas de violencia doméstica se apartaron de la con-ducta digna y honorable que exige el Canon 38 del Código de Ética Profesional, supra. Con su proceder minimizó y trivializó el serio problema de violencia doméstica que en-cara el país”. Id., pág. 255.
Por otro lado, en In re Suárez Marchán, 159 D.P.R. 724 (2003), censuramos enérgicamente a un abogado que, en su desempeño como juez, intervino y decidió varios asuntos procesales de un caso de alimentos en que las partes eran amigas suyas. Además, durante el trámite del caso, le re-comendó a una de las partes que contratara a cierto abogado. Por último, el juez mantuvo comunicación pri-vada con una de las partes. Todo esto fue una clara viola-ción de los Cánones de Ética Judicial. No obstante, como el licenciado Suárez Marchán ya no era juez, lo disciplinamos al amparo de los cánones del Código de Ética Profesional. En específico, mencionamos que
[l]a conducta del licenciado Suárez Marchán dista mucho de exaltar el honor de la profesión legal. Por el contrario, sus actuaciones en todo tiempo aparentaron estar encaminadas a beneficiar, desde su posición como Juez Superior, a la señora Cruz Negrón y de utilizar su cargo para alterar el adecuado funcionamiento del sistema judicial. Id., pág. 745.
Por otro lado, en In re Barreto Ríos, 157 D.P.R. 352 *345(2002), censuramos enérgicamente a un abogado por insul-tar a las oficiales administrativas de la Secretaría del Tribunal de Primera Instancia, Sala de Ponce. En específico, encontramos que
... [l]a opinión personal del licenciado Barreto en sí no consti-tuye conducta antiética. Sin embargo, la excesiva y grosera manifestación de tal opinión no es conducta digna de un abogado. No hay razón para insultar al personal de la Secre-taria del Tribunal de Primera Instancia, diciendo: “están con una dejadez, arrastrando las nalgas, culipandeándose por la Secretaría”. íd., pág. 358.
Si comparamos el caso In re Barreto Ríos, supra, con el presente, notamos ciertas similitudes. En ambos casos los querellados emitieron varios epítetos contra funcionarios judiciales que se apartaron de los preceptos de dignidad, honorabilidad y cordialidad que profesa el Canon 38 del Código de Etica Profesional, supra.
Un análisis detenido de nuestras decisiones en In re Li-ceaga, supra, In re Santiago Rodríguez, supra, e In re Sua-réz Marchan, supra, refleja que en todas ellas sancionamos a abogados por su conducta como jueces. Incluso, en los dos últimos fundamentamos nuestra decisión en el Código de Etica Profesional. En el caso que nos ocupa tenemos el de-ber insoslayable de hacer lo mismo.
La Comisión de Disciplina Judicial expresó en su in-forme que “[s]i evaluáramos cada uno de los incidentes na-rrados de forma individual, podrían no constituir una vio-lación a los Cánones de Etica Judicial”. Informe de la Comisión de Disciplina Judicial, pág. 72. Es decir, la Comi-sión entiende que la raíz de los incidentes que ocurrieron en el ámbito del salón de sesiones es la ausencia de tempe-ramento judicial de la exjuez Rodríguez Plaza. Si analiza-mos la mayoría de las quejas presentadas contra la exjuez, resulta forzoso concluir que ella conducía los procesos en su sala de manera atropellada y poco flexible.
Asimismo, la manera como la exjuez Rodríguez *346Plaza trató tanto a los funcionarios del tribunal como a los abogados, demuestra que no tenía temperamento judicial. Ahora bien, por definición, la ausencia de temperamento judicial no es motivo para disciplinar a una abogada. En lo que a la licenciada Rodríguez Plaza respecta, ese punto es académico ante su renuncia. No obstante, el criterio general de la Parte IV del Código de Ética Profesional (Deberes del abogado en relación con sus compañeros y su profesión), 4 L.P.R.A. Ap. IX, señala que “todo abogado debe observar con los compañeros una actitud respetuosa, sincera, hon-rada, cordial, velando siempre por el buen ejercicio de la profesión legal”.
La conducta de la licenciada Rodríguez Plaza no fue digna, honorable, respetuosa ni cordial. Fue todo lo contrario. Utilizó el poder de su cargo judicial para vejar a otros abogados. Sin duda, todo juez está obligado a impo-ner orden en su sala, pero sin llegar al extremo de abusar de la honrosa toga que lleva puesta.
La licenciada Rodríguez Plaza se excedió de los contor-nos éticos que regulan la profesión legal. Por ello, procede sancionarla como abogada por infringir el Canon 38 del Código de Ética Profesional, supra.
Debemos, considerar, no obstante, que no todos los inci-dentes relatados configuran violaciones de ese canon. En particular, los incidentes entre la querellada Rodríguez Plaza y los licenciados Trabal Cuevas y Prieto García, así como los relatados por el señor Barreto Camacho, secreta-rio de la querellada, no configuran violaciones al citado Canon 38, sino discrepancias profundas en el manejo de sala o de la oficina de la juez. Todas fueron atendidas por los canales correspondientes. Las relacionadas a los letra-dos se atendieron en el proceso de recusación de la juez y las planteadas por el secretario de la querellada las aten-dió la juez administradora. Son los incidentes restantes los que ameritan el ejercicio de nuestra jurisdicción disciplinaria.
*347Debemos considerar también el historial de la querellada. Este es el primer incidente disciplinario en el que se ve involucrada la querellada Rodríguez Plaza, como juez o abogada.
V
Atendidos los hechos probados y el inmaculado historial profesional previo de la licenciada Rodríguez Plaza, limita-mos la sanción, en esta ocasión, a una censura enérgica. Advertimos a la licenciada Rodríguez Plaza que cualquier transgresión futura a las normas mínimas de conducta que impone el Código de Etica Profesional, conllevará una san-ción disciplinaria más severa.

Se dictará sentencia de conformidad.